Citation Nr: 0947071	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for hypertension.  

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a low back disorder.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for numbness of the 
hands and feet.

 6. Entitlement to service connection for basal cell 
carcinoma of the upper lip.  

 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1967 to July 1988.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

Procedural history

Service connection for PTSD, a low back disorder, and 
hypertension was denied by the RO in a May 1989 rating 
decision, which the Veteran did not appeal.  

The veteran later attempted to reopen his claim of 
entitlement to service connection for a low back disability; 
in an unappealed June 1997 decision, the Board determined 
that new and material evidence had not been presented to 
reopen the Veteran's claim for service connection for a low 
back disorder.  

In February 2004, the Veteran filed to reopen each of the 
previously-denied claims.  
He also filed initial claim of entitlement to service 
connection for a neck disability, numbness of the hands and 
feet and basal cell carcinoma of the upper lip.  
The claims were denied in the above-referenced March 2005 
rating decision.  The Veteran requested review by a decision 
review officer (DRO), who confirmed the RO's findings in a 
May 2006 statement of the case (SOC).  The Veteran has 
perfected an appeal as to each of these issues.  

On his VA Form 9, Appeal to the Board of Veterans' Appeals, 
that was received in June 2006, the Veteran indicated that he 
wanted a hearing before the Board at the RO.  Accordingly, a 
hearing was scheduled in October 2009.  Prior to that 
hearing, the Veteran wrote in October 2009 that he was unable 
to attend the scheduled hearing and that he wished to 
withdraw his hearing request.  Therefore, his hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2009).  

Issues not on appeal

The March 2005 rating decision also denied the Veteran's 
claims for increased ratings for his service-connected 
tinnitus and hiatal hernia with Barrett's esophagus.  To the 
Board's knowledge, the Veteran did not disagree with that 
decision as to the tinnitus and hiatal hernia with Barrett's 
esophagus claims.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].    

Thus, the issues which are now in appellate status are the 
three new and material evidence claims and the three service 
connection claims concerning a neck disorder, numbness of the 
hands and feet, and basal cell carcinoma of the upper lip.  

Remanded issue

As will be discussed below, the issue of the Veteran's 
entitlement to service connection for basal cell carcinoma of 
the upper lip is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  The veteran will 
be notified if any action is required on his part. 
FINDINGS OF FACT

1.  In an unappealed May 1989 decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
PTSD and hypertension.  

2.  The evidence associated with the claims folder subsequent 
to RO's May 1989 rating decision concerning PTSD and 
hypertension is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating the 
claim.  

3.  In an unappealed  June 1997 decision, the Board denied 
service connection for a low back disorder.  

4.  The evidence associated with the claims folder subsequent 
to Board's June 1997 decision concerning a low back disorder 
is cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  

5.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed neck disorder and his military service.  

6.   The competent medical evidence of record does not 
support a finding that a relationship exists between any 
current numbness of the hands and feet and the Veteran's 
military service.  


CONCLUSIONS OF LAW

1.  The May 1989 RO decision that denied service connection 
for PTSD and hypertension is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

2.  Since the May 1989 RO decision, new and material evidence 
has not been received which is sufficient to reopen the 
claims of entitlement to service connection for PTSD and 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  

3.  The June 1997 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

4.  Since the June 1997 Board decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

5.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

7.  A disorder manifested by numbness of the hands and feet 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen previously denied claims of 
entitlement to service connection for PTSD, a low back 
disorder, and hypertension.  He also seeks service connection 
for a neck disorder, numbness of the hands and feet, basal 
cell carcinoma of the upper lip.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  



The Veterans Claims Assistance Act of 2000 (The VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated in March 2004, October 2004, November 2004, January 
2005, and December 2008.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letters that VA would assist him with obtaining 
relevant records from any Federal agency. The Veteran was 
also advised in the October 2004, November 2004, January 
2005, and December 2008 letters that a VA examination would 
be provided if necessary to decide his claim.  With respect 
to private treatment records, the letters informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letters were copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.  

The March 2004 letter further emphasized: "[Y]ou must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The October 2004 letter advised the Veteran, "If you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  That statement meets the "give us 
everything you've got" requirement contained in 38 C.F.R. § 
3.159(b).  However, the Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1) (2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

The December 2008 VCAA letter specifically informed the 
Veteran that his previous claims of entitlement to service 
connection for PTSD, a low back disorder and hypertension had 
been denied and that this was final. He was informed that in 
order for VA to reconsider this issue, he must submit "new 
and material evidence." The December 2008 VCAA letter further 
informed the veteran that: "New and material evidence must 
raise a reasonable possibility of substantiating the claim.  
The evidence cannot simply be repetitive or cumulative of 
evidence we had when we previously decided your claim." This 
language complies with the holding of the Court in Kent.  See 
also 38 C.F.R. § 3.156 (2009). 

The Board further notes that the Veteran was provided with 
specific notice as to why his claims ware denied and what 
evidence would be material to his claims. 
See the December 29, 2008 letter, page 2.  As such, the 
veteran was advised of the bases for the previous denial and 
what evidence would be necessary to reopen the claim.  See 
Kent, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific Dingess-compliant notice in 
the December 2008 letter.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in March 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the January 2005 
and December 2008 VCAA letters, the Veteran was allowed the 
opportunity to present evidence and argument in response. The 
Veteran's claim was readjudicated in the June 2009 
supplemental statement of the case (SSOC), after the Veteran 
submitted more evidence.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  
The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records and 
post-service VA and private treatment records have been 
associated with the claims folder.  Additionally, the Veteran 
has submitted several written statements in support of his 
claim, which have also been associated with the claims 
folder.  

The RO has also obtained private treatment records identified 
by the Veteran.  He has not pointed to any medical records or 
other evidence that might support his claims.  

The Veteran was not afforded a VA examination to address the 
claims concerning a neck disorder and numbness of the hands 
and feet.  The Board is aware of the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), which held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease, manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

As will be discussed below, there is already medical evidence 
that the Veteran currently has a neck disorder.  The record 
is missing critical evidence that an event, injury, or 
disease occurred in service, McLendon element (2), and the 
Veteran's claim is being denied on that basis.  Regarding the 
claimed numbness of the hands and feet, the evidence does not 
demonstrate a current disability, element (1). 
The Veteran's claim is being denied on that basis.  
Accordingly, the Board has determined that a medical 
examination and/or opinion regarding these issues is not 
necessary in the instant case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and, although 
he initially requested a Board hearing, he withdrew his 
hearing request in October 2009.  

Accordingly, the Board will proceed to a decision on the 
merits as to five of the six issues on appeal.  

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for PTSD.  

Relevant law and regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

New and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2006)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
February 2004, the claim will be adjudicated by applying the 
revised section 3.156, which is set out in the paragraph 
immediately following.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

As was noted in the Introduction, the Veteran's initial claim 
of entitlement to service connection for PTSD was denied in 
an unappealed May 1989 RO rating decision.

The "old" evidence

Evidence which was of record at the time of the May 1989 RO 
decision that denied the Veteran's claim of entitlement to 
service connection for PTSD included his 
service treatment records, which were negative for any 
psychiatric abnormality.  

A VA psychiatric compensation examiner in November 1988 
stated that the Veteran had a prolonged adjustment disorder 
with mixed emotional disorder, including some PTSD symptoms; 
the examiner indicated, however, that a diagnosis of PTSD was 
not warranted.  

The Veteran's claim of entitlement to service connection for 
PTSD was denied in May 1989 because the evidence did not show 
that he had PTSD.  In essence, the claim was denied based on 
element (1) of 38 C.F.R. § 3.304(f), medical evidence 
diagnosing PTSD.  The RO did not specifically address 
elements (2) or (3) of section 3.304(f) (combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred, or a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors).  

Evidence which has since been added to the record will be 
discussed immediately below.  

The May 1989 rating decision was unappealed.

Discussion

The unappealed May 1989 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  As explained above, the veteran's claim of service 
connection for PTSD may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e., after 
May 1989) evidence bears directly and substantially upon the 
specific matters under consideration, namely whether there is 
medical evidence of PTSD.

The evidence added to the Veteran's claims folder since May 
1989 concerning this issue consists of a VA clinic record 
dated in May 1991 and the Veteran's written statements.  

The May 1991 clinic record notes an assessment of alcohol 
abuse with depression and rule out intermittent explosive 
disorder.  Because the additional medical evidence does not 
show that the Veteran has been diagnosed as having PTSD, 
element (1) of 38 C.F.R. § 3.304(f) is still not met.  See 
Villalobos v. Principi, 
3 Vet. App. 450 (1992) [evidence that is unfavorable to a 
claimant is not new and material].  

To the extent that the Veteran himself believes that he has 
PTSD, it is well-settled that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, the Board finds that the evidence received since 
the last prior denial does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the May 
1989 denial, and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been received pursuant to 38 C.F.R. § 
3.156(a).  

Accordingly, for reasons stated above, the claim for 
entitlement to service connection for PTSD is not reopened.  
The benefit sought on appeal remains denied.  



2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for hypertension.  

Relevant law and regulations

The law and regulations generally pertaining to this issue 
have been set out above and will not be repeated.

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including hypertension, when 
such disorder is manifested to a compensable degree within 
the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  

Analysis

The "old" evidence

Evidence which was of record at the time of the May 1989 RO 
decision that denied the Veteran's claim of entitlement to 
service connection for hypertension included 
the Veteran's service treatment records, which did not show a 
diagnosis of or treatment for hypertension.  

The report of a VA compensation examination in November 1988 
showed a normal blood pressure in both arms; a diagnosis of 
hypertension was not listed.  

The Veteran's claim of entitlement to service connection for 
hypertension was denied in May 1989 because there was no 
evidence of hypertension during service and because 
hypertension disease was not shown during the one-year 
presumptive period after the Veteran's separation from 
service.  In essence, the claim was denied based on all three 
Hickson elements, current disability, in-service disease or 
injury, and medical nexus.  

Evidence which has since been added to the record will be 
discussed immediately below.

Discussion

As has been discussed above, the unappealed May 1989 RO 
decision is final.

The evidence added to the Veteran's claims folder since May 
1989 concerning this issue consists of updated VA and private 
outpatient treatment records and the Veteran's written 
statements.  

Private medical records first note a diagnosis of 
hypertension in August 2002.  
The records do not show that any examiner has suggested that 
the Veteran's hypertension began during service or within the 
first year after his separation from service or that it is 
otherwise due to service.  

Thus, Hickson element (1), current disability, is now met.  
However, Hickson elements (2) and (3), injury or disease in 
service and medical nexus, are still not met.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  Because new and material evidence has not 
been received with respect to elements (2) and (3), the claim 
may not be reopened.

Accordingly, the claim for entitlement to service connection 
for hypertension is not reopened.  The benefit sought on 
appeal remains denied.  



3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a low back disorder.  

Analysis

The "old" evidence

As was noted in the Introduction, unlike the two previous 
issues the Veteran's 
Claim of entitlement to service connection for a low back 
disability was appealed to the Board and was denied in a June 
1977 Board decision.

Evidence which was of record at the time of the June 1997 
Board decision which denied the Veteran's claim of 
entitlement to service connection for a low back disability 
included his service treatment records, which are negative 
for a chronic low back disorder.  

A VA compensation examiner in November 1988 diagnosed 
lumbosacral strain.  
Private post-service treatment records dated in May 1995 show 
that x-rays in November 1994 showed that the Veteran had 
degenerative joint disease of the lumbar spine.  There was of 
record no medical nexus opinion.   

In essence, the claim was denied by the board based on 
Hickson elements (2) and (3), in-service disease or injury 
and medical nexus. The Veteran did not appeal the Board's 
decision.  

Evidence which has since been added to the record will be 
discussed immediately below.  

Discussion

The June 1977 Board decision is final.  See 38 U.S.C.A. 
§ 7014 (West 2002); 38 C.F.R. § 20.1100 (2009). 

The evidence added to the Veteran's claims folder since June 
1997 concerning this issue consists of updated private 
treatment records and the Veteran's written statements.  

The recent private records document ongoing chiropractic 
treatment for low back pain.  As such, these medical records 
are not new and material.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].  

With respect to the Veteran's own statements to the effect 
that his low back disorder is related to his military 
service, such evidence also is cumulative and redundant of 
statements made prior to the June 1997 decision, and also are 
not new.  Moreover, lay persons without medical training are 
not competent to opine on medical matters such as nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  

In short, the Board finds that the evidence received since 
the last prior denial does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the June 
1997 denial, and does not raise a reasonable possibility of 
substantiating the claim.  The additionally submitted 
evidence does not address either in-service incurrence or 
medical nexus, the missing elements.  

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a).  The claim for entitlement to service 
connection for a low back disorder is not reopened.  The 
benefit sought on appeal remains denied.  

4.  Entitlement to service connection for a neck disorder.  

Relevant law and regulations

Standard of review

There is a different standard of review than that which had 
been applied to the three issues decided above.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

Hickson element (1), current disability, is met.  See a March 
2006 report of D.E.S., M.D.  However, Hickson elements (2) 
and (3) are not met.  

With respect to element (2), in-service disease or injury, 
the Veteran's service treatment records are silent for any 
neck complaints, pertinent abnormal clinical findings, or 
diagnosis of any neck disorder.  In addition, there is no 
evidence of cervical spine problems for a number of years 
after the veteran left service in 1988.
See 38 C.F.R. §§ 3.307, 3.309.  Treatment records document 
that the Veteran's current neck disorder resulted from an 
injury he sustained at work in September 1994, several years 
after his separation from service.  

With respect to Hickson element (3), medical nexus, in the 
absence of in-service disease or injury, medical nexus would 
seen to be an impossibility.  There is in fact no medical 
opinion which serves to link the Veteran's current cervical 
spine disability to his military service.  The medical 
records clearly show that the Veteran hit his head at work in 
September 1994, jamming his neck.  Following the injury, he 
noted pain and stiffness from his neck, across his left 
shoulder, and into his left arm and fingers, as well as 
numbness of the arm and fingers.  X-rays at that time 
reportedly showed subluxation of three cervical vertebrae.  
The Veteran underwent chiropractic treatment to his neck in 
1994 and 1995.  In October 1996, the chiropractor wrote that 
the Veteran "has degeneration which was a direct result of 
prior trauma."  Element (3) is therefore also not net. 
 
In the absence of Hickson elements (2) and (3) , the claim of 
entitlement to service connection for a neck disorder is be 
denied.  

5.  Entitlement to service connection for numbness of the 
hands and feet.  

Analysis

With respect to Hickson element (1), current disability, the 
medical evidence does not show that the Veteran currently has 
a diagnosed disorder that is manifested by numbness of the 
hands and feet.  

As was described above, medical records in October 1994 note 
the Veteran's complaint of left upper extremity tingling as a 
result of his then-recent cervical spine injury.  The medical 
records do not mention any complaints of numbness of the 
feet.  There is of record, then or thereafter, no diagnosis 
of peripheral neuropathy, or of any other neurological 
disability affecting the upper and lower extremities.

In the absence of any disability of the upper and lower 
extremities, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist]. 
Accordingly, Hickson element (1) has not been met as to both 
issues, and the Veteran's claim fails on this basis alone.  

Therefore, the claim for entitlement to service connection 
for numbness of the hands and feet is denied.  


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for PTSD is denied.  

The request to reopen the previously denied claim of 
entitlement to service connection for hypertension is denied.  

The request to reopen the previously denied claim of 
entitlement to service connection for a low back disorder is 
denied.  

Service connection for a neck disorder is denied.  

Service connection for numbness of the hands and feet is 
denied.  




REMAND

6.  Entitlement to service connection for basal cell 
carcinoma of the upper lip.  

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.  

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

As to element (1), current disability, private medical 
records show that the Veteran was treated for a basal cell 
carcinoma of the right upper lip from May 2003 to November 
2003.  

Regarding element (2), in-service injury, the record clearly 
demonstrates that the Veteran served on a ship in subtropical 
waters.  This is consistent with significant sun exposure.    

With respect to element (3), medical nexus, a private 
physician wrote in January 2004 that the Veteran's right 
upper lip skin cancer "may have been caused or contributed 
too [sic] by his sun exposure during his military service."  
This statement suggests that such a relationship may exist.  
Accordingly, a medical opinion is necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
  
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  VBA should make arrangements for the 
Veteran's VA claims folder to be reviewed 
by a physician for the purpose of 
addressing the etiology of the Veteran's 
basal cell carcinoma of the right upper 
lip.  The Veteran's VA claims folder, 
including a copy of this remand, must be 
made available to the examiner. 
The reviewer should state whether it is 
at least as likely as not (a 50/50 
probability) that the Veteran's basal 
cell carcinoma of the right upper lip is 
related to his military service, 
including to sun exposure.  If physical 
examination of the Veteran is deemed to 
be necessary by the reviewing physician, 
this should be accomplished.  A report of 
the examination should be prepared and 
associated with the Veteran's VA claims 
folder.  

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


